PER CURIAM.
This is an appeal by the defendant Earl A. Wald from an adverse final judgment entered after a non-jury trial in an action to enforce an oral agreement to dissolve a professional association of accountants. The action was initially dismissed without prejudice by the trial court at the conclusion of a non-jury trial; on appeal, this court reversed the dismissal and directed the trial court to conduct further proceedings. Shenkman v. Wald, 609 So.2d 686 (Fla. 3d DCA 1992). Upon remand, the trial court conducted further evidentiary hearings and entered a final judgment; we affirm.
The defendant Wald raises three points on appeal, none of which presents reversible error. Contrary to the defendant’s argument, we conclude that (1) substantial, competent evidence was adduced below to support the trial court’s finding that the parties orally modified the underlying shareholders’ agreement and agreed to distribute the various assets and liabilities of the professional association in a certain manner; (2) such an *11oral agreement was, in part, acted upon by the parties so that not to enforce the oral modification would work a fraud on the plaintiffs; (3) the trial court’s allocation of the accounts receivable of the professional association was fully supported by the evidence; and (4) no other error has been made to appear. Pathway Fin. v. Miami Int’l Realty Co., 588 So.2d 1000,1005 (Fla. 3d DCA 1991); King Partitions & Drywall, Inc. v. Donner Enters., Inc., 464 So.2d 715, 716 (Fla. 4th DCA 1985); Laufer v. Norma Fashions, Inc., 418 So.2d 437, 439 (Fla. 3d DCA 1982); Oceanic Int’l Corp. v. Lantana Boatyard, 402 So.2d 507, 511 (Fla. 4th DCA 1981).
Affirmed.